DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds the use of “may be” to render these claims indefinite.
The term “long” in claim 10 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “short” in claim 11 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,267,628 to Noce.
Regarding claim 1, Noce teaches in Figure 1, a system (10) [threaded anchor (Column 2, Line 27)], comprising: an anchor body (12) [bolt (Column 2, Line 28)] comprising a head (14) (Column 2, Line 29) and a hollow chamber shaft (32-36, Fig 2) [internally threaded portions (Column 2, Lines 54-55)] coupled to the head (14), wherein Figure 6 shows the anchor body (12) is above a valley of a metal deck (38) (Column 3, Line 7); and a housing sleeve (20) (Column 2, Line 35) configured to support the anchor body (12), wherein the housing sleeve (20) comprises one or more fasteners (18) [nut (Column 2, Lines 33-34)] threaded into a base (22) [top portion (Column 2, Lines 36-37)] of the housing sleeve (20), and wherein the housing sleeve (20) comprises an arch (26) [fingers (Column 2, Lines 39-41)] configured to adapt to a ridge [Figure 6 shows the housing sleeve attached to either a valley or a ridge] of the metal deck (38). Note: the requirement for the fastener to be pre-threaded is drawn to the method of using the system, not the system itself. Since the claims are for the system, the patentability lies within the system and not the method.
Regarding claim 2, Noce teaches in Figure 2, the hollow chamber shaft (32-36) comprises a multi-thread component comprising two or more threads of varying diameters (Column 2, Lines 54-55) configured to engage a male threaded connection (42, Fig 5).

Regarding claim 5, Noce teaches in Figure 1, the housing sleeve (20) comprises a detachable elongated tube (24) [lower portion (Column 2, Line 38)], and wherein the detachable elongated tube (24) extends the hollow chamber shaft [see Figure 4].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,267,628 to Noce in view of US Patent # US Patent # 6,240,697 to Thompson.
Regarding claims 9 and 11, as best understood, Noce teaches a system but does not teach the housing sleeve comprises a plate. However, Thompson teaches in Figure 4, a system (41) with a housing sleeve (53) that comprises a plate (49) to extend a foundation of the housing sleeve (53); wherein the plate (49) is a short plate configured to extend the foundation of the housing sleeve (53) to cover a distance within a valley of a metal deck (59, Fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 10, as best understood, Noce in view of Thompson teach a system. Furthermore, Thompson teaches in Figure 2, that a long plate (13) can extend the foundation of the housing sleeve to bridge a distance between two peaks of a metal deck (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a long plate in order to spread the load of the anchor between two peaks of the metal deck.
Regarding claim 12, Noce teaches a system with a fastener but does not teach the fastener is a self-tapping screw. However, Thompson teaches in Figure 4, a system with a housing sleeve (53) that has a base plate (49) with fastener apertures (51) but does not recite the fastener apertures are for self-tapping screws. However, self-tapping screws are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, self-tapping screws would avoid the necessary step of pre-drilling the metal deck for a conventional screw.
Regarding claims 13 and 14, Noce teaches a system with a fastener but does not teach it is pre-threaded into a raised aperture in the base of the housing sleeve. However, Thompson teaches in Figure 4, one or more fasteners can be threaded into a raised aperture (51) [above the valley of the metal deck due to the thickness of the base plate] within a base (49) of a housing sleeve (53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one or more fasteners in a raised aperture in .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,267,628 to Noce in view of US Patent # US Patent # 6,240,697 to Thompson in further view of US Patent # 6,789,364 to Popovich.
Regarding claims 15 and 16, Noce in view of Thompson teach a system with a raised aperture in a base of the housing sleeve but they do not teach the raised aperture comprises a support tab configured to provide support for the one or more fasteners. However, Popovich teaches in Figure 2, a support tab (30) [flute (Column 3, Line 65)] configured to provide support for one or more fasteners (8) [pin (Column 3, Line 27)] wherein the support tab (30) may be configured to break away (Columns 3-4, Lines 65-4) when the one or more fasteners (8) are fully inserted into the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a support tab for the fastener such that the fasteners are captive fasteners which would speed up installation time as the fasteners are where they need to be.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the detachable elongated tube comprises one or more perforated portions that may be removed to shorten the hollow chamber shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635